

115 S1166 IS: Civilian Property Realignment Act of 2017
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1166IN THE SENATE OF THE UNITED STATESMay 17, 2017Mr. Warner (for himself, Mr. Blunt, Mr. Graham, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo decrease the deficit by realigning, consolidating, disposing, and improving the efficiency of
			 Federal buildings and other civilian real property, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Civilian Property Realignment Act of 2017 or CPRA.
 2.PurposesThe purposes of this Act are— (1)to consolidate the footprint of Federal buildings and facilities;
 (2)to maximize the rate of use of Federal buildings and facilities;
 (3)to reduce the reliance of the Federal Government on leased space;
 (4)to sell or redevelop high-value assets that are underused to obtain the highest and best value for the taxpayer and maximize the return to the taxpayer;
 (5)to reduce the operating and maintenance costs of Federal civilian real properties through the realignment of real properties by consolidating, colocating, and reconfiguring space, and by implementing other operational efficiencies;
 (6)to reduce redundancy, overlap, and costs associated with field offices;
 (7)to facilitate and expedite the disposal of unneeded civilian properties; and
 (8)to assist Federal agencies in achieving sustainability goals of the Federal Government by reducing excess space, inventory, and energy consumption, as well as by leveraging new technologies.
 3.DefinitionsSection 3 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended—
 (1)by redesignating paragraphs (4) through (9) as paragraphs (5), (6), (7), (8), (9), and (11), respectively;
 (2)by inserting after paragraph (3) the following:  (4)DisposalThe term disposal means any action that constitutes the removal of any Federal civilian real property from the Federal inventory, including sale, deed, demolition, or exchange.; and
 (3)by inserting after paragraph (9) (as redesignated by paragraph (1)) the following:  (10)SecretaryThe term Secretary means the Secretary of Housing and Urban Development..
			4.Duties of
 BoardSection 12 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)In generalThe Board shall identify—
 (1)opportunities for the Federal Government to reduce significantly the inventory of civilian real property and reduce costs to the Federal Government; and
 (2)a total savings to the Federal Government of not less than $9,000,000,000 from the disposal of Federal civilian real property under this Act, which may be achieved through opportunities such as the sale of Federal civilian real property and the termination of leases, colocation, maintenance, operations, and security activities.; 
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking and not more than $750,000,000; and (ii)in subparagraph (B), by striking transmit the list of the Federal civilian real properties to Director of OMB and Congress and inserting submit to the President and Congress the list of the Federal civilian real properties; and
 (B)in paragraph (6)— (i)in subparagraph (A), by striking section 14(g) and inserting section 16(d); and
 (ii)in subparagraph (B), by striking Director of OMB and inserting President; and (3)in subsection (g)—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by striking transmit to the Director of OMB and inserting submit to the President; and (B)in paragraph (2)—
 (i)in subparagraph (A)— (I)in the first sentence, by striking transmit to the Director of OMB and inserting submit to the President; and
 (II)in the second sentence, by striking $2,500,000,000 and inserting $4,000,000,000; and (ii)in subparagraph (B)—
 (I)in the first sentence— (aa)by striking Not earlier than 3 years and inserting Not later than 2 years; and
 (bb)by striking transmit to the Director of OMB and inserting submit to the President; and (II)in the second sentence, by striking $4,750,000,000 and inserting $5,000,000,000.
 5.Review by PresidentSection 13 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended to read as follows:
			
				13.Review by President
					(a)Review and
 reportThe President shall— (1)on receipt of the recommendations of the Board under subsections (b) and (g) of section 12, conduct a review of the recommendations; and
 (2)not later than 30 days after the date of receipt of the recommendations, submit to the Board and Congress a report that describes the approval or disapproval of the President of the recommendations.
						(b)Approval and
 disapprovalIf the President— (1)approves the recommendations of the Board, the President shall submit to Congress a copy of the recommendations, together with a certification of the approval;
 (2)disapproves of the recommendations of the Board, in whole or in part—
 (A)the President shall submit to the Board and Congress the reasons for the disapproval; and
 (B)not later than 30 days after the date of disapproval, the Board shall submit to the President and Congress a revised list of recommendations; and
 (3)approves the revised recommendations of the Board submitted under paragraph (2)(B), the President shall submit to Congress a copy of the revised recommendations, together with a certification of the approval..
		6.Congressional
 consideration of recommendationsSection 14 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended to read as follows:
			
				14.Congressional consideration of recommendations
					(a)Definition of
 joint resolutionIn this section, the term joint resolution means only a joint resolution—
 (1)that is introduced during the 10-day period beginning on the date on which the President submits an approval and certification of recommendations to Congress under paragraph (1) or (3) of section 13(b);
 (2)that does not have a preamble;
 (3)the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Public Buildings Reform Board as submitted by the President on _________, the blank space being filled in with the appropriate date; and
 (4)the title of which is as follows: A Joint Resolution disapproving the recommendations of the Public Buildings Reform Board.
						(b)Resolution of
 disapprovalNot later than 45 days after the date on which the President submits to Congress an approval and certification of recommendations under paragraph (1) or (3) of section 13(b), Congress may enact a joint resolution to disapprove the recommendations of the Board.
					(c)Computation of
 time periodFor the purposes of this section, the days on which either House of Congress is not in session because of adjournment of more than 3 days to a day certain shall be excluded in the computation of the period of time described in subsection (a)(1).
					(d)Referral
						(1)House of
 RepresentativesA joint resolution that is introduced in the House of Representatives shall be referred to the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)SenateA joint resolution that is introduced in the Senate shall be referred to the Committee on Environment and Public Works of the Senate.
 (e)DischargeIf the committee to which a joint resolution is referred has not reported the joint resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the President submits the report to Congress under section 13(a)(2)—
 (1)the committee shall be, at the end of that period, discharged from further consideration of the joint resolution; and
 (2)the joint resolution shall be placed on the appropriate calendar of the House involved.
						(f)Consideration
						(1)In
 generalOn or after the third day after the date on which the committee to which a joint resolution is referred has reported, or has been discharged (under subsection (e)) from further consideration of, such a joint resolution, it is in order, regardless of whether a previous motion to the same effect has been disagreed to, for any Member of the respective House to move to proceed to the consideration of the joint resolution.
						(2)Motions
							(A)In
 generalA Member may make a motion described in paragraph (1) only on the date after the calendar day on which the Member announces to the House concerned the intention of the Member to make the motion, except that, in the case of the House of Representatives, the motion may be made without such a prior announcement if the motion is made by direction of the committee to which the joint resolution was referred.
							(B)Privilege;
 amendmentA motion made under paragraph (1) is— (i)highly privileged in the House of Representatives, privileged in the Senate, and not debatable; and
 (ii)not subject to amendment, a motion to postpone, or a motion to proceed to the consideration of other business.
								(C)Other
			 motions
								(i)In
 generalA motion to reconsider the vote by which a motion made under paragraph (1) is agreed to or disagreed to shall not be in order.
 (ii)AgreementIf a motion to proceed to consideration of the joint resolution is agreed to—
 (I)the respective House shall immediately proceed to the consideration of the joint resolution without intervening motion, order, or other business; and
 (II)the joint resolution shall remain the unfinished business of the respective House until disposed of.
									(3)Debate
							(A)In
 generalDebate on a joint resolution and on all debatable motions and appeals in connection with the joint resolution shall be limited to not more than 2 hours, divided equally between those favoring and those opposing the joint resolution.
 (B)AmendmentsAn amendment to the joint resolution is not in order.
							(C)Motion to
 further limit debateA motion further to limit debate on the joint resolution is in order and not debatable.
							(D)Other
 motionsA motion to postpone, to proceed to the consideration of other business, to recommit the joint resolution, or to reconsider the vote by which the resolution is agreed to or disagreed to is not in order.
 (4)VoteImmediately following the conclusion of the debate on a joint resolution and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the appropriate House, the vote on final passage of the joint resolution shall occur.
						(5)Appeals of
 decisions of ChairAppeals of the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
						(g)Consideration by
			 other House
						(1)In
 generalIf, before the passage by a House of Congress of a joint resolution of that House, that House receives from the other House of Congress a joint resolution, the following procedures shall apply:
							(A)No committee
 referralThe joint resolution of the other House shall not be referred to a committee and may not be considered in the House receiving the joint resolution except in the case of final passage as provided in subparagraph (B).
							(B)Resolution
 procedureWith respect to a joint resolution of the House receiving the joint resolution, the procedure in that House shall be the same as if no joint resolution had been received from the other House, but the vote on final passage shall be on the joint resolution of the other House.
							(2)No
 considerationOn disposition of the joint resolution received from the other House, it shall no longer be in order to consider the joint resolution that originated in the receiving House.
						(h)Rules of
 Senate and House of RepresentativesThis section is enacted by Congress—
 (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such—
 (A)(i)is deemed to be a part of the rules of each House, respectively; but
 (ii)is applicable only with respect to the procedure to be followed in that House in the case of a joint resolution; and
 (B)supersedes other rules only to the extent that this section is inconsistent with those rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
						(i)Failure To pass
 resolution of disapprovalIf Congress fails to pass a joint resolution by the date that is 45 calendar days after the date of submission by the President to Congress of the recommendations of the Board, each Federal agency shall be required to implement and carry out all of the recommendations of the Board pursuant to section 15..
		7.Implementation of recommendations of Board
 (a)In generalThe Federal Assets Sale and Transfer Act 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended— (1)by redesignating sections 15 through 25 as sections 17 through 27, respectively; and
 (2)by inserting after section 14 the following:  15.Implementation of recommendations of Board (a)Carrying out recommendations (1)In generalEach Federal agency shall, in consultation with the Administrator—
 (A)on the date specified in section 14(i), immediately begin preparations to carry out the recommendations of the Board;
 (B)not later than 90 days after the date specified in section 14(i), develop a plan for the implementation of those recommendations, including a timeline with measurable milestones and deadlines;
 (C)not later than 1 year after the date specified in section 14(i), provide an update to the Board and the Administrator on the plan developed under subparagraph (B); and
 (D)not later than the end of the 3-year period beginning on the date on which the President submits the recommendations of the Board to Congress, complete implementation of all recommended actions.
 (2)ActionsEach recommended action taken by a Federal agency shall be economically beneficial and cost-neutral or otherwise result in savings to the Federal Government.
 (3)Failure to implement recommendationsIf a Federal agency fails to carry out the plan described in paragraph (1)(B) and implement the recommendations of the Board within the period described in paragraph (1)(D), the Administrator shall—
 (A)assume the authority of that Federal agency for the purpose of carrying out the plan and implementing the recommendations; and
 (B)implement the recommendations of the Board for that Federal agency. (b)Actions of Federal agenciesIn implementing any recommended action relating to any Federal civilian real property under this Act, a Federal agency may, in consultation with the Administrator, pursuant to subsection (c), take all such necessary and proper actions, including—
 (1)constructing replacement facilities, performing such other activities, and conducting such advance planning and design as is required to transfer functions from a Federal civilian real property to another Federal civilian real property;
 (2)providing outplacement assistance to civilian employees employed by any Federal agency at a Federal civilian real property impacted by the recommended action; and
 (3)reimbursing other Federal agencies for actions performed at the request of the Board.
								(c)Necessary and
			 proper actions
								(1)In
 generalIn acting on a recommendation of the Board, a Federal agency shall—
 (A)act within any authority delegated to the Federal agency; and
 (B)if the Federal agency has not been delegated authority to act on the recommendation, the Federal agency shall work in partnership with the Administrator to carry out the recommendation.
									(2)Actions of
 AdministratorThe Administrator—
 (A)may take such necessary and proper actions, including the sale, conveyance, or exchange of civilian real property, as are required to implement the recommendations of the Board in accordance with subsection (a); and
 (B)shall enter into and use commission-based contracts for real estate services to assist in carrying out property transactions required by the recommendations of the Board.
									(d)Discretion of
 Administrator regarding transactionsFor any transaction identified, recommended, or commenced as a result of this Act, any otherwise required legal priority given to, or requirement to enter into, a transaction to convey a Federal civilian real property for less than fair market value, for no consideration at all, or in a transaction that mandates the exclusion of other market participants, shall be at the discretion of the Administrator..
 (b)Conforming amendmentsThe Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended—
 (1)in section 18(b)(4) (as redesignated by subsection (a)), in the matter preceding subparagraph (A), by striking section 14 and inserting section 15; and
 (2)in section 21 (as redesignated by subsection (a))— (A)by striking Upon transmittal of the Board's recommendations from the Director of OMB to Congress under section 13 and inserting Beginning on the date on which the President submits to Congress the recommendations of the Board under section 13; and
 (B)by striking section 14 and inserting sections 15 and 16. 8.Disposal of real propertiesThe Federal Asset Sales and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) (as amended by section 7(a)) is amended by inserting after section 15 the following:
			
				16.Disposal of real properties
					(a)In
 generalNotwithstanding any other provision of law, any recommendation or commencement of a disposal or realignment of civilian real property shall not be subject to—
 (1)the first section through section 3 of the Act of May 19, 1948 (16 U.S.C. 667b et seq.);
 (2)sections 107 and 317 of title 23, United States Code;
 (3)section 545(b)(8) of title 40, United States Code;
 (4)sections 550, 553, and 554 of title 40, United States Code;
 (5)section 1304(b) of title 40, United States Code;
 (6)section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
 (7)section 47151 of title 49, United States Code;
 (8)section 11(d) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d));
 (9)any other provision of law authorizing the conveyance of real property under the administrative jurisdiction of the Federal Government for no consideration; or
 (10)any congressional notification requirement (other than that under section 545(e)(2) of title 40, United States Code).
						(b)Continuation of
 certain requirementsNothing in subsection (a) modifies, alters, or amends any other required environmental or historical review, recordkeeping, or notice requirement otherwise applicable to a conveyance of Federal civilian real property.
					(c)Public
			 benefit
						(1)In
 generalFor those properties that the Board determines should be reviewed for potential use for the homeless or for any other public benefit under a provision of law described in subsection (a), the Board shall submit to the Secretary, on the same date on which the report of the Board is submitted to the President under section 12(g), any such information on the building or property that concerns the decision regarding the disposal of the civilian property.
						(2)Action by
 SecretaryNot later than 30 days after the date on which the Board makes a submission of information under subsection (a), the Secretary shall provide to the Board a report summarizing a determination of the suitability of the civilian real properties recommended to be disposed as properties appropriate for use in assisting the homeless.
						(3)Notice of
 interestNot later than 60 days after the date on which the Board submits a report to the President under section 12(g) and the recommendations of the Board are released to the public, any representatives of the homeless proposing interest in the use of property that the Board has determined should be reviewed for potential use by the homeless or for any other public benefit under a provision of law described in subsection (a) may submit a notice of interest to the Board and the Secretary that contains—
 (A)a description of the homeless assistance program that the representative proposes to carry out at the installation;
 (B)an assessment of the need for the program;
 (C)a description of the extent to which the program is or will be coordinated with other homeless assistance programs in the communities in the vicinity of the property;
 (D)a description of the buildings and property that are necessary in order to carry out the program;
 (E)a description of the financial plan, the organization, and the organizational capacity of the representative to carry out the program; and
 (F)an assessment of the time required to commence implementation of the program.
							(4)HUD
 approvalThe Secretary shall— (A)not later than 60 days after the date on which the Board submits the report to the President under section 12(g), review and certify submissions under this subsection from representatives of the homeless; and
 (B)if more than 1 notice of interest is entered for a property, indicate to the Board which planned use of the property for the homeless has more merit.
							(5)Interested
			 parties
							(A)In
 generalNot later than 30 days after the date on which the Board submits the report to the President under section 12(g) and the recommendations of the Board are publicly released, any parties proposing interest in a property that the Board has determined should be reviewed for any other public benefit programs described in subsection (a), for a use that is not homeless assistance, may submit a notice of interest to the Board and to the Federal agency that is otherwise tasked by law to review applications for the public benefit conveyance program under which the party is applying.
 (B)RequirementsA notice of interest under this paragraph shall contain the information otherwise required by the law establishing the public benefit conveyance program.
							(6)Assessment of
			 validity and merit
							(A)In
 generalA Federal agency that has been tasked with reviewing applications for public benefit conveyance programs, and that receives a notice of interest with information pertaining to the certification of the validity of a proposed public benefit conveyance operating under one of the uses under subsection (a) that are not homeless assistance, shall—
 (i)review and certify submissions from parties proposing such future use for the property; and
 (ii)not later than 60 days after the date on which the Board submits the report to the President under section 12(g), submit to the Board an assessment of the validity and merits of the information contained in the notice of interest.
								(B)Selection of
 useIf more than 1 notice of interest is entered for a property, the head of the reviewing agency shall indicate to the Board which planned use of the property has more merit.
							(7)Compilation of
 information and assessmentsThe Board shall— (A)compile all information and assessments regarding submitted notices of interest about properties; and
 (B)as soon as practicable after the date on which the recommendations of the Board are required to be implemented by Federal agencies under section 14(i), forward the information and assessments to the Federal agencies that maintain custody and control over the civilian real properties to be disposed for use in implementing the recommendations of the Board.
							(8)Use of
			 property
							(A)In
 generalIf a property reviewed by the Secretary is determined to be fit for use by the homeless and the Secretary has identified a representative of the homeless whose notice of interest is certified, or, in the event of more than 1 notice of interest on the property, whose notice of interest is determined by the Secretary to have the most merit, the Federal agency maintaining custody or control of the property, in accordance with subsection (a), shall commence conveyance of the property to that representative of the homeless after the date on which the recommendations of the Board are required to be implemented by Federal agencies under section 14(i).
							(B)Unfit for use;
 no notice of interestIf a property reviewed by the Secretary is determined to be unfit for use by the homeless, or if there is no identified notice of interest on the property by a representative of the homeless, the Federal agency maintaining custody or control of the property shall determine whether—
 (i)there are any parties that have expressed interest in the property for a use described in subsection (a) other than homeless assistance; and
 (ii)any Federal reviewing agency has certified one of those uses.
 (C)ConveyanceIf a Federal agency maintaining custody or control of a property determines that there is an identified notice of interest in the property for a certified use under subparagraph (B), as soon as practicable after the date on which the recommendations of the Board are required to be implemented by Federal agencies under section 14(i), the Federal agency shall—
 (i)commence conveyance of the property to the party that proposed the certified use; and
 (ii)if more than 1 party has expressed interest in the property—
 (I)select which party shall receive the property; and
 (II)commence conveyance of the property to the party.
									(9)Other options
 for use of propertyIf, after the date on which the recommendations of the Board are required to be implemented by Federal agencies under section 14(i), a property does not qualify, or there is no interest in a property reviewed, for one of the uses described in subsection (a), a Federal agency may select among any other remaining ways to implement the recommendations of the Board with respect to the property.
						(d)Environmental
			 considerations
						(1)NEPA
 applicationNothing in this Act modifies, alters, or amends the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
						(2)Disposal or
 realignment of propertyA Federal agency may dispose of or realign property without regard to any provision of law, as described in subsection (a), restricting the use of funds for disposal or realignment of Federal civilian real property included in any appropriations or authorization Act.
						(3)Transfer of real
			 property
							(A)In
 generalIn implementing recommendations of the Board under section 14(i) for properties that have been identified in those recommendations and are in compliance with CERCLA, including section 120(h) of that Act (42 U.S.C. 9620(h)), a Federal agency may enter into an agreement with any person to transfer real property by deed.
							(B)Additional
			 terms
								(i)In
 generalThe head of the Federal agency disposing of property under this paragraph may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as are appropriate to protect the interests of the United States.
								(ii)No effect on
 rights and obligationsAdditional terms and conditions described in clause (i) shall not affect or diminish any right or obligation of a Federal agency under section 120(h) of CERCLA (42 U.S.C. 9620(h)).
								(4)Information
 disclosureAs part of an agreement pursuant to this Act, a Federal agency shall disclose to the person to whom property or facilities will be transferred, before entering into any agreement with the person, any information of the Federal agency regarding the environmental restoration, waste management, and environmental compliance activities described in this Act that relate to the property or facilities.
						(e)Construction of
 certain ActsNothing in this section modifies, alters, or amends—
 (1)CERCLA; or (2)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.)..
 9.Allocation of proceedsSection 22 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) (as redesignated by section 7(a)) is amended to read as follows:
			
				22.Allocation of proceeds
 (a)In generalSection 571 of title 40, United States Code, is amended by striking subsections (a) and (b) and inserting the following:
						
 (a)Proceeds from transfer or sale of real propertyNet proceeds described in subsection (b) shall be deposited as miscellaneous receipts in the general fund of the Treasury.
 (b)Net proceedsThe net proceeds described in this subsection are proceeds under this chapter, less expenses of the transfer or disposition as provided in section 572(a), from a sale, lease, or other disposition of surplus real property..
 (b)Effective dateThe amendments made by this section shall take effect on the date on which the Board is terminated pursuant to section 10 and shall not apply to proceeds from transactions conducted under section 15..
		10.Congressional
 approval of proposed projectsSection 3307(b) of title 40, United States Code, is amended—
 (1)in paragraph (7), by striking and at the end;
 (2)in paragraph (8), by striking the period at the end and inserting a semicolon; and
 (3)adding at the end the following:
				
 (9)for all proposed leases, including operating leases, the amount of the net present value of—
 (A)the total estimated legal obligations of the Federal Government over the life of the contract; and
 (B)the cost of constructing new space; and
 (10)with respect to any prospectus for the construction, alteration, or acquisition of the building or space to be leased, a statement by the Administrator describing the use of life-cycle cost analysis and any increased design, construction, or acquisition costs identified by the analysis that are offset by lower long-term costs..
			11.Limitation of
			 certain leasing authorities
			(a)Limitation on
 certain leasing authoritiesChapter 33 of title 40, United States Code, is amended by adding at the end the following:
				
					3318.Limitation on leasing authority of other agencies 
						(a)Definition of
 public buildingIn this section, the term public building includes leased space.
						(b)Leasing
				authority
 (1)LimitationNotwithstanding any other provision of law, subject to paragraph (2), no executive agency may lease space for the purposes of a public building, except as provided in section 585 and this chapter.
 (2)ExceptionParagraph (1) shall not apply to the United States Postal Service, the Department of Veterans Affairs, or any property the President excludes for reasons of national security.
 (c)ConstructionNothing in this section— (1)establishes any new authority for an executive agency to enter into a lease; or
 (2)limits the authority of the Administrator under section 3315..
			(b)Clerical
 amendmentThe analysis for chapter 33 of title 40, United States Code, is amended by adding at the end the following:
				3318. Limitation on leasing authority of
				other
				agencies..